Stephens, J.
In a suit against a street-car company by a widow to recover damages for the negligent homicide of her husband, a verdict finding that the homicide resulted from the defendant’s negligence is supported by evidence that the deceased was killed by being knocked down by a moving street-car of the defendant, and where the inference is authorized that the deceased was in full view of the motorman operating the car, and was seen by the latter walking along the public highway within the corporate limits of a town and proceeding in the direction in which the car was running on a track of the defendant laid along the public highway, and was seen by the motorman approaching the ear track at an angle and with the intention of crossing the track, and that it was apparent to the motorman that the deceased was oblivious to the approach of the car and did not, on account of the noise of a moving train of another railroad company on a parallel track, hear the sound of the gong on the defendant’s car or the warning shouts of the passengers, and where it appears that the car was running at a rate of speed of 20 to 25 miles per hour, and that when the motorman first observed, or could have observed, the deceased in approaching the car track under such conditions, the deceased was about thirty yards from the car.

■Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.